DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/736,659 has claims 1-50 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Oath/Declaration
Applicant is notified that the above-identified application contains the deficiencies noted below. No period for reply is set forth in this notice for correction of these deficiencies. However, if a deficiency relates to the inventor's oath or declaration, the applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f). The item(s) indicated below are also required and should be submitted with any reply to this notice to avoid further processing delays.
A properly executed inventor's oath or declaration has not been received for the following inventor(s):
Vijayaraghavan Krishnaswamy
Kesava Rao Vetapalem
Gopikrishna Charipadi
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated March 10, 2020 and May 08, 2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449s initialed and dated by Examiner is attached to the Office action.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-20, 23, 25-35, 37-45, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Barabell et al. (Pub. No. US 2016/0037550 A1; published on February 4, 2016; hereinafter Barabell) in view of Graves et al. (Pub. No. US 2014/0161447 A1; published on June 12, 2014; hereinafter Graves).
Regarding claims 1 and 26, Barabell discloses a system to provide wireless service comprising: at least one controller; (Figure 2A; controller item 60) and a plurality of radio points;  (Figure 2A; items 66a-e are radio points) wherein each of the radio points is associated with at least one antenna and remotely (Figure 2A, each remote unit items 66a-e is associated with antennas 0 and 1 which are remotely located from the controller item 60) wherein the plurality of radio points is communicatively coupled to the controller; (Figure 2A- a CU 60 includes a baseband (cell) modem 62 connected to RUs 66a-66e through an Ethernet network 68) wherein the controller and the plurality of radio points are configured to implement at least one base station in order to provide wireless service to a plurality of user equipment (UEs) using at least one cell; (See ¶0093, one CU may act as an eNodeB termination point; Figure 2A, shows the controller item 60 having a plurality of Remote Units in a single cell) wherein the controller is communicatively coupled to a core network of a wireless service provider; (See ¶0093, The CUs may connect to the operator's core network via the Internet or other IP-based packet transport network 33) wherein the controller is configured to:  determine, for a scheduling interval, an initial resource allocation to one or more UEs for one or more wireless channels used to serve said at least one cell; (See ¶0014, a same airlink resource may be used for uplink transmission from a mobile device to one or more remote units; See ¶0020, identifying one or more of the mobile devices that can be scheduled for communication may comprise identifying that the first and second mobile devices can be scheduled for communication on a same frequency on an uplink. The uplink may comprise at least one of LTE PUCCH or PUSCH channels; See ¶0281, Each RU is capable of processing K (K>1) PUCCH resources per TTI (Transmission Time Interval)) determine, for the initial resource allocation, initial baseband processing loads for performing baseband processing for signals received at or transmitted by the radio points serving said at least one cell; (See ¶0287, each TTI, the CU instructs RUs to process specified PUCCH resources. During times when there is a relatively heavy-load load in the cell (e.g., over a predefined amount of communication traffic), the CU may limit the processing of each PUCCH resource to one RU; See ¶0279, uplink (UL) data processing (e.g., baseband processing) that may be performed in the RUs; interpreted that each period the CU can determine if the load is heavy or not if the load is heavy the CU may limit the processing of each PUCCH resource to one RU)

Graves disclose identify one or more radio points that are overloaded for said scheduling interval based on the initial baseband processing loads; (See ¶0045, RRU 132 receives the incoming cellular traffic from user devices; See ¶0082, traffic mapping block 314 collects data from the BBUs about their current or recent traffic loads, and hence their associated RRU; service BBUs in sequence to collect their peak traffic data since the last collection with a set time interval; interpreted that the each overloaded rru is being determined based on the peak traffic data in a set time interval) and off-load at least some of the baseband processing for signals received at or transmitted by at least one overloaded radio point to at least one other radio point so that the off-loaded baseband processing is performed by said at least one other radio point. (See ¶0089, When computation block 316 determines that one of the spare RRUs is in the same antenna site as the RRU that is approaching overload, it consults mapping rules block 318 to identify a spare BBU. Next, it marks that BBU for service, instructs photonic switch 266 via photonic switch connection control block 322 to connect that BBU to the spare RRU, and notifies network edge data switch 262 that the BBU is now active, and can accept streams. Once the new RRU is active, some of the traffic of the other RRUs will be transferred to it. Alternatively, some traffic may be forced to transfer, for example by a load-balancing or hand-off process; See ¶0080, control mechanism)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller determines the load for the RRU to include determine if the rru is overloaded and transfer to spare RRUs. The motivation to combine is to efficiently prevent RRU isolation in the case of spare resource RRUs which may be connected to the network (¶0101).

Graves disclose the controller is configured to use conventional load- management techniques to address any overloaded radio points that do not have at least some of the baseband processing for signals received at or transmitted by said any overloaded radio points off-loaded to another radio point. (See ¶0089, When computation block 316 determines that one of the spare RRUs is in the same antenna site as the RRU that is approaching overload, it consults mapping rules block 318 to identify a spare BBU. Next, it marks that BBU for service, instructs photonic switch 266 via photonic switch connection control block 322 to connect that BBU to the spare RRU, and notifies network edge data switch 262 that the BBU is now active, and can accept streams. Once the new RRU is active, some of the traffic of the other RRUs will be transferred to it. Alternatively, some traffic may be forced to transfer, for example by a load-balancing or hand-off process; See ¶0080, control mechanism)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller determines the load for the RRU to include determine if the rru is overloaded and transfer to spare RRUs. The motivation to combine is to efficiently prevent RRU isolation in the case of spare resource RRUs which may be connected to the network (¶0101).
Regarding claims 3 ad 28, Barabell discloses the scheduling interval comprises a transmission time interval (TTI). (See ¶0257, assignment of SR and CSI resources to a UE so that the per-TTI load on each RU is balanced across the cell.)
Regarding claims 4 and 29, Barabell discloses the one or more wireless channels comprise at least one of an uplink channel or a downlink channel. (See ¶0020, The uplink may comprise at least one of LTE PUCCH or PUSCH channels)
(See ¶0020, The uplink may comprise at least one of LTE PUCCH or PUSCH channels)
Regarding claims 6 and 31, Barabell discloses the one or more wireless channels comprises at least one of: third generation (3G) channel, a fourth generation (4G), and a fifth generation (5G) channel, and a Citizens Broadband Radio Service (CBRS) channel. (See ¶0102, 4G LTE may be used)
Regarding claims 7 and 32, Barabell fails to disclose said at least one overloaded radio point performs a first portion of the baseband processing for signals received at or transmitted by said at least one overloaded radio point and wherein said at least one other radio point performs a second portion of the baseband processing for signals received at or transmitted by said at least one overloaded radio point.
Graves discloses said at least one overloaded radio point performs a first portion of the baseband processing for signals received at or transmitted by said at least one overloaded radio point (See ¶0060, some antenna sites are in business areas with heavy daytime traffic)
and wherein said at least one other radio point performs a second portion of the baseband processing for signals received at or transmitted by said at least one overloaded radio point. (See ¶0089, Once the new RRU is active, some of the traffic of the other RRUs will be transferred to it.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller determines the load for the RRU to include determine if the rru is overloaded and transfer to spare RRUs. The motivation to combine is to efficiently prevent RRU isolation in the case of spare resource RRUs which may be connected to the network (¶0101).
See ¶0279, uplink (UL) data processing (e.g., baseband processing) that may be performed in the RUs) wherein said at least one overloaded radio point receives signals for the one or more uplink signals; wherein said at least one overloaded radio point performs at least one of: cyclic prefix (CP) removal and Fast Fourier Transform (FFT) operations;  (See ¶0350, On the uplink, in addition to RF processing and demodulation, the RUs remove the cyclic prefix from the time-domain IQ samples for each received OFDM symbol and apply the FFT to produce the frequency-domain IQ symbols.)
However, Barabell fails to disclose said at least one overloaded radio point communicates, to said at least one other radio point, digital baseband data resulting from the baseband processing performed by said at least one overloaded radio point; and wherein said at least one other radio point performs at least some baseband processing not performed by said at least one overloaded radio point for the one or more uplink signals received by said at least one overloaded radio point.
Graves discloses said at least one overloaded radio point communicates, to said at least one other radio point, digital baseband data resulting from the baseband processing performed by said at least one overloaded radio point; (See ¶0089, Once the new RRU is active, some of the traffic of the other RRUs will be transferred to it. Alternatively, some traffic may be forced to transfer, for example by a load-balancing or hand-off process; interpreted the RRUs are communicating with each other to offload the traffic) and wherein said at least one other radio point performs at least some baseband processing not performed by said at least one overloaded radio point for the one or more uplink signals received by said at least one overloaded radio point. (See ¶0089, Once the new RRU is active, some of the traffic of the other RRUs will be transferred to it. Alternatively, some traffic may be forced to transfer, for example by a load-balancing or hand-off process; interpreted the traffic not processed by the other RRU is going to be processed by the new RRU)

Regarding claims 9 and 34, Barabell discloses the one or more wireless channels comprise one or more downlink channels; (See ¶0376, interface between the controller and the remote unit may support the transmission of PDSCH transport block data and control information for multiple carriers.) wherein said at least one overloaded radio point performs at least one of: resource element mapping and Inverse Fast Fourier Transform (IFFT) operations; (See ¶0100, RUs may implement Fast Fourier Transform (FFT) and Inverse FFT (IFFT) functions.)
However, Barabell fails to disclose said at least one other radio point performs at least some baseband processing that is not performed by said at least one overloaded radio point for the downlink signals to be radiated by said at least one overloaded radio point; wherein said at least one other radio point communicates, to said at least one overloaded radio point, digital baseband data resulting from the baseband processing performed by said at least one other radio point; and wherein said at least one overloaded radio point generates the signals to be radiated by said at least one overloaded radio point.
Graves discloses said at least one other radio point performs at least some baseband processing that is not performed by said at least one overloaded radio point for the downlink signals to be radiated by said at least one overloaded radio point; (See ¶0089, Once the new RRU is active, some of the traffic of the other RRUs will be transferred to it. Alternatively, some traffic may be forced to transfer, for example by a load-balancing or hand-off process; interpreted the traffic not processed by the other RRU is going to be processed by the new RRU) wherein said at least one other radio point communicates, to said at least one overloaded radio point, digital baseband data resulting from the baseband processing performed by said at least one other radio point; (See ¶0089, Once the new RRU is active, some of the traffic of the other RRUs will be transferred to it. Alternatively, some traffic may be forced to transfer, for example by a load-balancing or hand-off process; interpreted the RRUs are communicating with each other to offload the traffic) and wherein said at least one overloaded radio point generates the signals to be radiated by said at least one overloaded radio point. (See ¶0038, BBUs' function includes the digital generation of the RF modem signals in-phase (I) and quadrature (Q) as high bandwidth bit streams fed to the transmitter site for conversion to analog and then transmission; See ¶0089, determines that one of the spare RRUs is in the same antenna site as the RRU that is approaching overload)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller determines the load for the RRU to include determine if the rru is overloaded and transfer to spare RRUs. The motivation to combine is to efficiently prevent RRU isolation in the case of spare resource RRUs which may be connected to the network (¶0101).
Regarding claims 10 and 35, Barabell discloses the one or more wireless channels comprise a Physical Uplink Control Channel (PUCCH); (See ¶0020, The uplink may comprise at least one of LTE PUCCH channels) and comprises at least some of the baseband processing of at least one of: hybrid automatic repeat request (HARQ) resources, Scheduling Request (SR) resources, Channel Quality Indication (CQI) resources, and Rank Indication (RI) resources. (See ¶0026, The uplink control channel transmissions may comprise Scheduling Request (SR) or Channel State Information (CSI) transmissions.)
However, Barabell fails to disclose at least some of the baseband processing of the uplink signals for the PUCCH off-loaded from said at least one overloaded radio point to said at least one other radio point
Graves disclose at least some of the baseband processing of the uplink signals for the PUCCH off-loaded from said at least one overloaded radio point to said at least one other radio point (See ¶0089, When computation block 316 determines that one of the spare RRUs is in the same antenna site as the RRU that is approaching overload, it consults mapping rules block 318 to identify a spare BBU. Next, it marks that BBU for service, instructs photonic switch 266 via photonic switch connection control block 322 to connect that BBU to the spare RRU, and notifies network edge data switch 262 that the BBU is now active, and can accept streams. Once the new RRU is active, some of the traffic of the other RRUs will be transferred to it. Alternatively, some traffic may be forced to transfer, for example by a load-balancing or hand-off process)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller determines the load for the RRU to include determine if the rru is overloaded and transfer to spare RRUs. The motivation to combine is to efficiently prevent RRU isolation in the case of spare resource RRUs which may be connected to the network (¶0101).
Regarding claims 12 and 37, Barabell fails to disclose said at least one overloaded radio point and said at least one other radio point to which said at least some baseband processing off-loaded serve either the same cell or different cells. 
Graves discloses said at least one overloaded radio point and said at least one other radio point (Figure 7, item 230 cell site has many rru) to which said at least some baseband processing off-loaded serve either the same cell or different cells. (See ¶0089, When computation block 316 determines that one of the spare RRUs is in the same antenna site as the RRU that is approaching overload, it consults mapping rules block 318 to identify a spare BBU. Next, it marks that BBU for service, instructs photonic switch 266 via photonic switch connection control block 322 to connect that BBU to the spare RRU, and notifies network edge data switch 262 that the BBU is now active, and can accept streams. Once the new RRU is active, some of the traffic of the other RRUs will be transferred to it; Figure 7, item 230 cell site has many rru)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller determines the load for the RRU to include determine if 
Regarding claims 13 and 38,  Barabell fails to disclose is configured to off-load at least some of the baseband processing for signals received at or transmitted by one overloaded radio point to one other radio point so that the off-loaded baseband processing is performed by said one other radio point.
Grave discloses configured to off-load at least some of the baseband processing for signals received at or transmitted by one overloaded radio point to one other radio point so that the off-loaded baseband processing is performed by said one other radio point. (See ¶0089, When computation block 316 determines that one of the spare RRUs is in the same antenna site as the RRU that is approaching overload, it consults mapping rules block 318 to identify a spare BBU. Next, it marks that BBU for service, instructs photonic switch 266 via photonic switch connection control block 322 to connect that BBU to the spare RRU, and notifies network edge data switch 262 that the BBU is now active, and can accept streams. Once the new RRU is active, some of the traffic of the other RRUs will be transferred to it; interpreted that at least one RRU is offload some signals to another RRU)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller determines the load for the RRU to include determine if the rru is overloaded and transfer to spare RRUs. The motivation to combine is to efficiently prevent RRU isolation in the case of spare resource RRUs which may be connected to the network (¶0101).
Regarding claims 14 and 39, fails to disclose the controller is configured to off-load at least some of the baseband processing for signals received at or transmitted by one overloaded radio point to multiple other radio points so that the off-loaded baseband processing is performed by said multiple other radio points.
Graves discloses the controller is configured to off-load at least some of the baseband processing for signals received at or transmitted by one overloaded radio point (See ¶0089, determines that one of the spare RRUs is in the same antenna site as the RRU that is approaching overload) to multiple other radio points so that the off-loaded baseband processing is performed by said multiple other radio points. (See ¶0087, Other RRUs in the same antenna site, and their corresponding BBUs handle the traffic previously supported by the BBU-RRU pair that has been taken out of service.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller determines the load for the RRU to include determine if the rru is overloaded and transfer to spare RRUs. The motivation to combine is to efficiently prevent RRU isolation in the case of spare resource RRUs which may be connected to the network (¶0101).
Regarding claims 15 and 40, Barabell fails to disclose the controller is configured to off-load at least some of the baseband processing for signals received at or transmitted by multiple overloaded radio points to one other radio point so that the off-loaded baseband processing is performed by said one other radio point.
Graves discloses the controller is configured to off-load at least some of the baseband processing for signals received at or transmitted by multiple overloaded radio points to one other radio point so that the off-loaded baseband processing is performed by said one other radio point. (See ¶0089, When computation block 316 determines that one of the spare RRUs is in the same antenna site as the RRU that is approaching overload, it consults mapping rules block 318 to identify a spare BBU. Next, it marks that BBU for service, instructs photonic switch 266 via photonic switch connection control block 322 to connect that BBU to the spare RRU, and notifies network edge data switch 262 that the BBU is now active, and can accept streams. Once the new RRU is active, some of the traffic of the other RRUs will be transferred to it)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller determines the load for the RRU to include determine if 
Regarding claims 16 and 41, Barabell fails to disclose the off-loaded baseband processing performed by said one other radio point comprises antenna combining for signals received at said multiple overloaded radio points.
	Graves discloses the off-loaded baseband processing performed by said one other radio point comprises antenna combining for signals received at said multiple overloaded radio points. (See ¶0043, The digital data output is in the form of digital I and Q modem signal components, and is multiplexed by multiplexer 128 with data from wireless link control processing block 106 and wireless synchronization block 108; See ¶0089, Once the new RRU is active, some of the traffic of the other RRUs will be transferred to it)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller determines the load for the RRU to include determine if the rru is overloaded and transfer to spare RRUs. The motivation to combine is to efficiently prevent RRU isolation in the case of spare resource RRUs which may be connected to the network (¶0101).
Regarding claims 17 and 42, Barabell fails to disclose the controller is configured to off-load at least some of the baseband processing for signals received at or transmitted by multiple overloaded radio points to multiple other radio points so that the off-loaded baseband processing is performed by said multiple other radio points.
Graves discloses the controller is configured to off-load at least some of the baseband processing for signals received at or transmitted by multiple overloaded radio points(See ¶0045, RRU 132 receives the incoming cellular traffic from user devices; See ¶0082, traffic mapping block 314 collects data from the BBUs about their current or recent traffic loads, and hence their associated RRU; service BBUs in sequence to collect their peak traffic data since the last collection with a set time interval; interpreted that the each overloaded rru is being determined based on the peak traffic data in a set time interval)  to multiple other radio points so that the off-loaded baseband processing is performed by said multiple other radio points. (See ¶0101, Where there are multiple RRUs at an antenna site, those with the least used wavelength values are preferentially chosen to load balance the wavelengths and reduce the probability of wavelengths becoming congestion on multiple paths. This is to prevent RRU isolation in the case of spare resource RRUs which may be connected to the network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller determines the load for the RRU to include determine if the rru is overloaded and transfer to spare RRUs. The motivation to combine is to efficiently prevent RRU isolation in the case of spare resource RRUs which may be connected to the network (¶0101).
Regarding claims 18 and 43,  Barabell fails to disclose baseband data for the signals to be received at or transmitted from the overloaded radio point is communicated between the overloaded radio point and said at least one other radio point.
Grave discloses baseband data for the signals to be received at or transmitted from the overloaded radio point is communicated between the overloaded radio point and said at least one other radio point. (See ¶0089, When computation block 316 determines that one of the spare RRUs is in the same antenna site as the RRU that is approaching overload, it consults mapping rules block 318 to identify a spare BBU. Next, it marks that BBU for service, instructs photonic switch 266 via photonic switch connection control block 322 to connect that BBU to the spare RRU, and notifies network edge data switch 262 that the BBU is now active, and can accept streams. Once the new RRU is active, some of the traffic of the other RRUs will be transferred to it)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller determines the load for the RRU to include determine if 
Regarding claims 19 and 44, Barabell fails to disclose baseband data for the signals to be received at or transmitted from the overloaded radio point is communicated between the overloaded radio point and said at least one other radio point over a fronthaul network. 
Graves disclose baseband data for the signals to be received at or transmitted from the overloaded radio point is communicated between the overloaded radio point and said at least one other radio point over a fronthaul network. (Figure 7, photonic switch connects the bbus (controller)  connect to RRUs); See ¶0007, the photonic switch is optically coupled between the first RRU and the first BBU and linking, by the photonic switch, a second RRU of the plurality of RRUs to the first BBU, where the photonic switch is optically coupled between the first BBU and the second RRU; interpreted that the bbu controller is connected to more than one RRU; See ¶0089, When computation block 316 determines that one of the spare RRUs is in the same antenna site as the RRU that is approaching overload, it consults mapping rules block 318 to identify a spare BBU. Next, it marks that BBU for service, instructs photonic switch 266 via photonic switch connection control block 322 to connect that BBU to the spare RRU, and notifies network edge data switch 262 that the BBU is now active, and can accept streams. Once the new RRU is active, some of the traffic of the other RRUs will be transferred to it. Alternatively, some traffic may be forced to transfer, for example by a load-balancing or hand-off process; See ¶0080, control mechanism)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller determines the load for the RRU to include determine if the rru is overloaded and transfer to spare RRUs. The motivation to combine is to efficiently prevent RRU isolation in the case of spare resource RRUs which may be connected to the network (¶0101).
(See ¶0104, a CU 60 includes a baseband (cell) modem 62 connected to RUs 66a-66e through an Ethernet network 68) and the radio points included in a second subset of the radio points are implemented using one or more multiple-instance radio point units. (See ¶0323, The multi-operator system uses a multi-RU mini-enclosure with a unique RF combining capability to allow multiple RU modules for different operators to plug into a single enclosure)
Regarding claims 23 and 48, Barabell discloses the multiple-instance radio point unit is coupled to a master unit of distributed antenna system. (See ¶0310, One selected CU is a Timing Master CU that acts as the 1588 master for all RUs)
Regarding claims 25 and 50, Barabell discloses multiple controllers (See ¶0106, additional CUs with more baseband modems can also be added) used to serve multiple cells,  (Figure 2b, items 86 and 88 each are cells) wherein each controller is associated with multiple radio points included in the plurality of radio points; (See ¶0106, Each cell 86, 88 includes one or more RUs 90a, 90b, 92a, 92b)
However, Barabell fails to disclose said at least one overloaded radio point and said at least one other radio point are one of: associated with the same controller and serving the same cell; or associated with different controllers and serving different cells.
	Graves discloses said at least one overloaded radio point and said at least one other radio point are one of: associated with the same controller and serving the same cell; (Figure 7, item 230 is a cell with multiple RRUs; See ¶0089, Once the new RRU is active, some of the traffic of the other RRUs will be transferred to it.) or associated with different controllers and serving different cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller determines the load for the RRU to include determine if .
Claims 22 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Barabell in view of Graves, and further in view of Khan (Pub. No. 2019/0320487 A1).
Regarding claims 22 and 47, Barabell in view of Graves fails to disclose at least some of the radio points comprise logical radio point instances implemented by a multiple-instance radio point unit.
	Khan discloses at least some of the radio points comprise logical radio point instances implemented by a multiple-instance radio point unit. (See ¶0044, virtualization of radio units (sectors) and sub-sectors of a radio base station node 504)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Barabell in view of Graves to include a logical multiple-instance radio point. The motivation to combine is links do not require large bandwidth as they carry standard Ethernet or IP packets (See ¶0046).
Allowable Subject Matter
Claims 11, 21,24,36, 46 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (Pub. No. US 2016/0119809 A1)- To avoid overlapping of messages and signaling overhead, a method for reducing overlapping of messages on an S1 interface may be proposed. For this, a method for reducing overload on a core network by sharing inter-RAT load information between eNBs, which provide small cells and/or pico cells, via an X2 interface without aid of the MME may be proposed.

Mishra et al. (Pub. No. US 2020/0128414 A1)- The BBUs are a set of physical servers in a data center which enables communications among BSs with low latencies. The BBUs are connected to remote radio heads (RRHs); which transmit and receive signals, through fronthauls (FHs). All protocol stacks are located at BBU and only RF functionality remains at RRU. Since all protocol stacks including physical (PHY) layer are located at BBU, the FHs need to have low latency and high throughputs compared to legacy backhauls to BSs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Tejis Daya/Primary Examiner, Art Unit 2472